DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous rejection of claim(s) 11-21 over 35 U.S.C. 112(b) as being indefinite have been overcome in light of the amendments made to claim(s) 11-21 on 3/25/2022.

Response to Arguments
Applicant’s arguments, see pages 13-15, filed 3/25/2022, with respect to the 35 U.S.C. 112(b) rejection over “a tip bite of the jaw clamp” have been fully considered and are persuasive.  The rejection of claims 15 and 17-18 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/144,397 in view of Kaga et al. (US 2018/0161062 A1). 
Regarding claim 11, Application No. 16/144,397 claims an ultrasonic surgical instrument comprising (claim 9, line 1): an ultrasonic electromechanical system comprising an ultrasonic transducer coupled to an ultrasonic blade via an ultrasonic waveguide (claim 9, lines 2-3); and a generator configured to supply power to the ultrasonic transducer, wherein the generator comprises a control circuit configured to (claim 9, lines 4-5): cause a drive circuit to apply a drive signal to the ultrasonic transducer, wherein the drive signal is a periodic signal defined by a magnitude and a frequency (claim 9, lines 11-12); sweep the frequency of the drive signal from below a first resonance to above the first resonance of the ultrasonic electromechanical system (claim 9, lines 13-14); measure and record impedance/admittance circle variables Re, Ge, Xe, and Be (claim 9, line 15); compare measured impedance/admittance circle variables Re, Ge, Xe, and Be to reference impedance/admittance circle variables Rref, Gref, Xref, and Bref (claim 9, lines 16-17); and determine a state or condition of an end effector based on the result of the comparison analysis (claim 9, lines 18-19).
Application No. 16/144,397 fails to claim a jaw clamp.
However, Kaga teaches an ultrasonic surgical instrument (100; Fig. 1) comprising: an ultrasonic electromechanical system comprising an ultrasonic transducer (transducer; [0029]) coupled to an ultrasonic blade (120) via an ultrasonic waveguide (proximal to 120); a jaw clamp (114); and a generator (194) configured to supply power to the ultrasonic transducer ([0029]), wherein the generator (194) comprises a control circuit (192) configured to: cause a drive circuit to apply a drive signal to an ultrasonic transducer ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic surgical instrument of Application No. 16/144,397 to include a jaw clamp as taught by Kaga in order to clamp, grasp, seal, and/or coagulate biological tissue.
Claims 12-20 are rejected based on their dependency to rejected claim 11.
This is a provisional nonstatutory double patenting rejection.
Claim 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/144,397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Regarding claim 21, Application No. 16/144,397 claims a generator for an ultrasonic surgical instrument, the generator comprising (claim 17, lines 1-2): 9Attorney Docket. No. END8536USNP3/180107-3Application No. 16/144,391Response to NFOA Dated January 21, 2022a control circuit configured to (claim 17, line 3): cause a drive circuit to apply a drive signal to an ultrasonic transducer, wherein the drive signal is a periodic signal defined by a magnitude and a frequency (claim 17, lines 9-10); sweep the frequency of the drive signal from below a first resonance to above the first resonance of an ultrasonic electromechanical system (claim 17, lines 11-13); measure and record impedance/admittance circle variables Re, Ge, Xe, and Be (claim 17, line 14); compare measured impedance/admittance circle variables Re, Ge, Xe, and Be to reference impedance/admittance circle variables Rref, Gref, Xref, and Bref (claim 17, lines 15-16); and determine a state or condition of an end effector based on the result of the comparison analysis (claim 17, lines 17-18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Prior Art
The closest prior art of record, Kaga et al. (US 2018/0161062 A1) or He et al. (US 6,423,057), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 11, which recites, inter alia “sweep the frequency of the drive signal from below a first resonance to above the first resonance of the electromagnetic ultrasonic system; measure and record impedance/admittance circle variables Re (interpreted as measured resistance), Ge (interpreted as measured conductance), Xe (interpreted as measured reactance), and Be (interpreted as measured susceptance); compare measured impedance/admittance circle variables Re, Ge, Xe, and Be  to reference impedance/admittance circle variables Rref (interpreted as a reference jaw condition resistance; [0288]; Table 6), Gref (interpreted as a reference jaw condition conductance), Xref (interpreted as a reference jaw condition reactance), and Bref (interpreted as a reference jaw condition susceptance); and determine a state or condition of the end effector based on the result of the comparison analysis” and/or the claimed invention of independent claim 21, which recites inter alia “sweep the frequency of the drive signal from below a first resonance to above the first resonance of the electromagnetic ultrasonic system; measure and record impedance/admittance circle variables Re (interpreted as measured resistance), Ge (interpreted as measured conductance), Xe (interpreted as measured reactance), and Be (interpreted as measured susceptance); compare measured impedance/admittance circle variables Re, Ge, Xe, and Be  to reference impedance/admittance circle variables Rref (interpreted as a reference jaw condition resistance), Gref (interpreted as a reference jaw condition conductance), Xref (interpreted as a reference jaw condition reactance), and Bref (interpreted as a reference jaw condition susceptance), and determine a state or condition of the end effector based on the result of the comparison analysis”.
Kaga discloses an ultrasonic surgical instrument (100) comprising: an ultrasonic electromechanical system comprising an ultrasonic transducer (transducer; [0029]) coupled to an ultrasonic blade (120) via an ultrasonic waveguide (proximal to 120); a jaw clamp (114); and a generator (194) configured to supply power to the ultrasonic transducer ([0029]), wherein the generator (194) comprises a control circuit (192) configured to: cause a drive circuit to apply a drive signal to an ultrasonic transducer ([0029]) but fails to disclose sweeping the frequency of the drive signal, measuring and recording impedance/admittance circle variables, comparing measured variables with reference variables and determining a state or condition of the end effector based on the result of the comparison analysis, as claimed.
He teaches impedance measurements may be carried out at two distinct frequencies to track the tissue temperature and lesion progress (column 8, lines 46-50). Resistance R and reactance X measurements are made at low and high frequencies using a generator (column 8, lines 49-54) to measure the progress of tissue ablation. However, the measurements are not compared to reference impedance/admittance circle variables Rref (interpreted as a reference jaw condition resistance according to [0288] and Table 6 of the present invention), Gref (interpreted as a reference jaw condition conductance), Xref (interpreted as a reference jaw condition reactance), and Bref (interpreted as a reference jaw condition susceptance).
Accordingly, claims 11-21 would be allowable upon approval of a Terminal Disclaimer over Application No. 16/144,397 and/or claims 12-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nott et al. (US 2018/0333188 A1) is noted for teaching an ultrasonic surgical instrument (12) comprising a transducer (24) coupled to a blade (28) via a waveguide ([0020]); and a generator (14) comprising a control circuit (46).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771